Citation Nr: 0315929	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-05 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

This case was the subject of a Board remand dated in June 
2001.

REMAND

The veteran seeks service connection for PTSD.  While a 
September 2002 VA psychiatric examination essentially ruled 
out a current diagnosis of PTSD, there is ample medical 
evidence that reflect treatment for the claimed disorder, to 
include in recent years.  The most recent VA mental health 
treatment records in the claims file are from May 2001, 
approximately  two years ago, with a diagnosis of PTSD being 
carried as recently as April 2001, well within two years of 
the most recent VA psychiatric examination noted above.  
However, there is no competent evidence of a diagnosis of 
PTSD based on a verified stressor.

As to the RO's stressor development, the Board notes that in 
an April 2002 letter, the Assistant Head, Records, 
Correspondence Section, Personnel Management Support Branch, 
by direction of the Commandant of the Marine Corps (MMSB), 
wrote that the information contained in the veteran's claim 
was insufficient for the purpose of conducting any meaningful 
research on the veteran's behalf.  However, he also wrote 
that they had "no means by which they could verify if the 
veteran was on perimeter duty; this is an inherent duty of a 
combat unit."  This raises the question as to whether it is 
at least as likely as not that the veteran performed 
perimeter or night guard duty; the Board finds that an 
inquiry to the MMSB should be made to determine if it would 
be willing to offer an opinion on this question.  Second, the 
letter states that specific dates and names of casualties, if 
any, would be required to confirm rocket attacks.  Further, 
the letter states that "the other information concerning the 
[veteran's] unit should be contained in the command 
chronologies submitted by his unit.  Those records should be 
requested from the Marine Corps Historical Center..."  The 
letter indicated that the Marine Corps Historical Center 
appreciated requests for 1-month intervals for unit records.

The Board finds that the veteran has not been adequately 
informed of the contents of the MMSB letter, such as the 
recommendation of the MMSB that further information be 
obtained from the Marine Corps Historical Center, a 
recommendation that was never acted upon by the RO.  Also, 
the RO has not provided a reason for not following the MMSB's 
recommendation of obtaining further information from the 
Marine Corps Historical Center.  Further, regardless of 
whether the veteran responds with more specific information, 
the MMSB should attempt to determine if the duty station(s) 
to which the veteran was assigned to were subjected to rocket 
or mortar attacks during the time the veteran was present at 
those duty station(s).  It is pertinent to note that a rocket 
attack at even a large base in Vietnam may be a sufficient 
PTSD stressor, and a veteran's claimed personal exposure to 
the rocket attack will be satisfactorily corroborated by his 
presence with his unit which was known to be generally 
exposed to the rocket attack.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  In the Board's view, notice and 
development in this case with respect to the veteran's 
claimed stressors are therefore incomplete.  

If and only if additional stressors are verified as a result 
of further stressor development, another VA examination will 
be warranted for the purpose of determining whether the 
veteran has PTSD attributable to verified stressors.

The RO should also ensure compliance with the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
to include notifying the veteran of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See 38 U.S.C.A. § 5103(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002).  The RO should review the record 
and send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA, to include 38 U.S.C. 
§ 5103(b).  The RO's attention is 
directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present. 

2.  The RO should request the veteran to 
identify all VA or private records of 
treatment for psychiatric disability for 
the period from May 2001 forward.  
Securing any necessary authorizations, 
the RO should request copies of all 
indicated records that have not been 
previously obtained by the RO and 
associate them with the claims folder.  

Regardless of the veteran's response, the 
records sought must include all Boise, 
Idaho, VAMC records of treatment, or any 
other known records of VA treatment, for 
psychiatric disability (to include 
depression, alcohol or drug treatment, 
anxiety, domiciliary care, or PTSD) for 
the period from May 2001 forward.

3.  The veteran should be sent a copy of 
the April 2002 letter from the Department 
of the Navy, Headquarters United States 
Marine Corps, MMSB, and provided the 
opportunity to identify more specific 
stressor information as indicated by the 
contents of that letter.  The information 
requested should include as specific as 
possible dates of rocket, mortar or 
sniper attacks and names of any 
associated casualties; and the unit to 
which the helicopter that the veteran 
claims to have witnessed exploding 
belonged, as well as a specific as 
possible date of the explosion.

The veteran should further be provided 
the opportunity to provide more specific 
information, as would be appreciated, by 
the Marine Corps History Center, as 
indicated in the last paragraph of the 
April 2002 MMSB letter, to include the 
specific months or operations for which 
he believes historical information would 
corroborate his stressors. 

4.  The RO should again contact the 
Department of the Navy, Headquarters 
United States Marine Corps, MMSB, for the 
purposes of: 

a) seeking an opinion from the MMSB as to 
whether it is at least as likely as not 
that the veteran was assigned perimeter 
duty or night guard duty with his unit 
while in Vietnam; and 

b) attempting to verify the veteran's 
other claimed stressors, if the veteran 
has provided more specific information 
such as specific dates of rocket, mortar, 
or sniper attacks and names of any known 
associated casualties, if any; and the 
unit of the helicopter that the veteran 
claims to have witnessed exploding.  
 
c) regardless of whether the veteran 
responds with more specific information, 
the MMSB should determine if the duty 
station(s) to which the veteran was 
assigned to in Vietnam were subjected to 
rocket or mortar attacks during the time 
the veteran was present at those duty 
station(s).  The veteran served in 
Specialty 3211 with the 3d Serv Bn, 
ForLogCmd from September 15, 1966 to May 
12, 1968.

5.  If the veteran has identified 
specific months to facilitate a request 
from the Marine Corps Historical Center, 
the RO should obtain the corresponding 
command chronologies submitted by his 
unit. 
6.  After the above stressor development 
is complete, the RO should make a 
determination as to whether any 
additional claimed stressors have been 
corroborated.  The veteran should be 
informed of the reasons and bases for the 
RO's findings.

7.  If and only if additional stressors 
are verified, and only after additional 
records of VA or private psychiatric 
treatment have been obtained, the RO 
should order another VA examination for 
the purpose of determining whether it is 
at least as likely as not that the 
veteran has current PTSD attributable to 
verified stressors.  The examiner must be 
informed as to which of the veteran's 
claimed stressors have been verified.

8.  The RO should readjudicate the issue 
of entitlement to service connection for 
PTSD with consideration of all of the 
evidence added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in October 2002.
 
9.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the October 2002 SSOC.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




